Citation Nr: 0731856	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-17 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a lower 
back injury, diagnosed as an annular tear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel




INTRODUCTION

The veteran had active service from March 1973 to May 1974.  
He also served subsequently in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim of 
entitlement to service connection for residuals of a lower 
back injury.   


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159 (2007).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's duty to 
assist the veteran.  Specifically, the veteran's service 
medical records from his National Guard duty have not been 
secured.  

The veteran is claiming that he is entitled to service 
connection for the residuals of a lower back injury that 
occurred during his National Guard service.  Specifically, 
the veteran claims that he injured his low back in the 
National Guard while loading tents into a vehicle.  In his 
application, the veteran specified that this incident 
occurred on October 25, 1999.  However, in statements written 
by fellow servicemen, it was indicated that the veteran 
suffered a back injury during an annual National Guard drill 
in July of 1997.  

It is observed that the National Guard records contained in 
the claims file, which appear to be incomplete, do not 
indicate a back injury.  In this regard, a May 2004 letter 
from the RO was accompanied by a DD Form 877 for the veteran 
to complete in order to secure the his National Guard service 
records from the State of Indiana Military Department.  In 
addition, the letter also suggested that the veteran contact 
his unit directly to request these records.  Based on a 
review of the record, it does not appear that any further 
attempts were made by the RO to secure the service records 
covering the veteran's period of National Guard service.      

While some of the records associated with the veteran's 
period of National Guard duty appear to be outstanding, his 
own assertions and the lay statements of record provide some 
evidence establishing that an event, injury, or disease 
occurred in service.  For these reasons, additional 
development should be undertaken to obtain the records 
associated with his National Guard service between 1997 and 
1999.    

The Board additionally observes that in his VA From 21-526 
received on March 5, 2004, the veteran indicated that he had 
been treated for a lower back injury by Dr. Charles Turner.   
It does not appear that the RO has taken efforts to secure 
records from Dr. Turner.  Therefore, such efforts should be 
undertaken.
  
Accordingly, the issue of service connection for residuals of 
a lower back injury, diagnosed as an annular tear is REMANDED 
to the RO via the Appeals Management Center in Washington DC 
for the following action:  

1.  Contact the veteran's National Guard 
Unit, variously identified as Charlie 
Battery, 3-139, Field Artillery located 
in Rockville, Indiana and HHB, 1-138 ADA 
located in Lafayette Indiana, and request 
those units to provide any medical 
records they may have concerning the 
veteran associated with his National 
Guard service between 1997 and 1999, 
including October 25, 1999.   Any 
negative search result should also be 
indicated in the veteran's claims folder.  

2.  Request that the veteran provide the 
contact information and approximate dates 
of treatment for Dr. Charles Turner (see 
the veteran's VA Form 21-526 received on 
March 5, 2004).  He should be provided a 
VA Form 21-4142 so that information can 
be released to VA.  If a signed release 
is received, then attempt to acquire 
these records and review them in 
readjudicating the issues on appeal.  Any 
negative search result from Dr. Charles 
Turner, or other record holder, should 
also be indicated in the veteran's claims 
folder.  

3.  Upon completion of the above, 
readjudicate the issue of service 
connection for residuals of lower back 
injury, diagnosed as an annular tear.  If 
the benefit on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case. The purpose of this remand is to notify the 
veteran of the information and evidence needed to 
substantiate his service connection claim, and to further 
develop the veteran's claim, on the issue of service 
connection for residuals of lower back injury.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



